Mr. Justice Harris delivered the opinion of the court. 2. Municipal corporations, § 1098*—when verdict for injuries resulting from defective sidewalk sustained by the evidence. In an action against a city for personal injuries sustained by plaintiff by tripping and falling by reason of the defective condition of a sidewalk which it was alleged the defendant negligently permitted to remain out of repair, a verdict for plaintiff on conflicting evidence held not against the manifest weight of the evidence.